Citation Nr: 1024060	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent prior to October 7, 2007, and in excess of 20 
percent beginning October 7, 2007, for degenerative changes 
of the lumbar spine, status post discectomy.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active naval service from November 1982 to 
June 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the case was 
subsequently transferred to the RO in Phoenix, Arizona.

In connection with his appeal the Veteran testified at a 
hearing before a Decision Review Officer (DRO) at the Phoenix 
RO in March 2007.  A transcript of the hearing is associated 
with the claims files. 

In an October 2008 DRO decision, the Veteran's disability 
evaluation for his thoracolumbar spine was increased from a 
10 percent to a 20 percent, effective October 7, 2007.

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the 
Phoenix RO in February 2009.  A transcript of the hearing is 
associated with the claims files.   

This case was previously before the Board in April 2009, at 
which time this issue was remanded for additional 
development.  The case has now been returned to the Board for 
further appellate action.

Finally, additional medical records were associated with the 
claims folders after the originating agency's most recent 
adjudication of the claim.  The records are either 
duplicative of evidence previously of record or are not 
relevant to the issue on appeal.  Therefore, a remand for 
consideration of the evidence by the originating agency is 
not required.




FINDING OF FACT

Throughout the period of this claim, the Veteran's low back  
disability has been manifested by limitation of motion that 
more nearly approximates moderate than slight; forward 
flexion of the thoracolumbar spine has been greater than 30 
degrees but not greater than 60 degrees.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but not 
higher, for degenerative changes of the lumbar spine, status 
post discectomy, have been met for the entire initial rating 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5291, 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in 
March 2003 advising him of the elements required to establish 
entitlement to service connection and of the respective 
duties of VA and the claimant in obtaining evidence.  
Additionally, in a letter mailed in March 2006 the Veteran 
was provided appropriate notice with respect to the 
disability-rating and effective-date elements of the claim.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical 
records are on file.  The Veteran has been afforded the 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Criteria for Rating Disabilities of the Spine

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  A 20 percent evaluation is warranted when 
there is evidence of muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Under the criteria effective September 26, 2003, degenerative 
arthritis of the spine is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2009).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees, but not greater than 235 degrees; or there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or if there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less; or, if 
there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted if there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 240 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

Note five provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

Note six provides that disabilities of the thoracolumbar and 
cervical spine segments shall be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243. 

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The Veteran was afforded a VA examination in February 2003.  
At that time the Veteran reported no history of major trauma 
to his back, other than the continuous trauma of his military 
activities.  The Veteran reported that he had surgery on his 
back in approximately 1996-97 because a magnetic resonance 
imaging study (MRI) revealed evidence of disc pathology at 
L4-5.  At that time a discectomy was performed.  
Additionally, the Veteran reported that a cyst was also taken 
off his spine at that time.  Additionally, a fusion was 
performed with screws and rods.  The Veteran reported that at 
the time of his exam he took Vioxx for pain relief.

Physical examination of the Veteran's back revealed a 15 
centimeter (cm) surgical scar in the midline of the lumbar 
spine.  The Veteran's range of motion was as follows: flexion 
was to almost 70 degrees, extension to only 10 degrees, and 
right and left lateral flexion was to 20 degrees on each 
side.  Deep tendon reflexes were symmetrical, motor power of 
his lower extremities was normal, and straight leg rising was 
not significant in either extremity.  X-rays taken at the VA 
examination revealed a posterior fusion with intact hardware, 
grade I anteriolisthesis at L4-5, and degenerative changes at 
L4-5 and L5-S1.  

The examiner reported that the Veteran appeared to have a 
chronic disability related to the condition of his back with 
functional impairment related to any activity involving 
repeated bending, heavy lifting, twisting of the low back, 
etc.  The examiner noted that the Veteran's impairment was on 
the basis of pain and the structural changes related to the 
disc pathology and surgical procedure.  The examiner also 
noted that weakness and fatigability played a secondary role 
in his overall impairment.    

In an August 2003 rating decision the originating agency 
granted entitlement to service connection for degenerative 
changes of the lumbar spine and assigned a disability 
evaluation of 10 percent under Diagnostic Code 5295, 
effective from July 1, 2003.

In September 2005 the Veteran was afforded another VA 
examination.  At that time the Veteran reported that he did 
not uses braces or ambulatory aids.  He reported that his 
back hurt approximately 4-5 days a week and he rated the pain 
as a 7 on a 10 point scale.  Additionally, the Veteran 
reported that he used Vicodin for treatment of his pain.  He 
reported that he did not experience flare-ups, but the pain 
increased if he stayed in bed over 6 hours.  At that time the 
Veteran reported that he had not experienced radiating 
symptoms into either lower extremity.  The Veteran reported 
that he had not received any treatment for his back in the 
past 12 months.  The Veteran also reported that he was less 
able to exercise, could sit for 6 hours at a time if he had 
to, could stand a maximum of 30 minutes at a time, and could 
only lift a maximum of 60-70 pounds.  The Veteran also 
reported that he experienced numbness of his lateral right 
leg, but felt it was a result of his right knee disability 
and not his lumbar spine disability.

Upon physical examination the Veteran was found to have a 
normal gait, some tenderness on the left lower paralumbar 
muscles, no muscle spasm, and no complaint of pain on midline 
percussion.  The Veteran's range of motion measurements were 
as follows: flexion was to 90 degrees, extension was to 30 
degrees, right and left lateral flexion were to 35 degrees 
each, and right and left lateral rotation were to 40 degrees 
each.  The examiner noted that there was no change on repeat 
flexion.  The examiner noted that the Veteran's functional 
impairment was "slight plus" and that there was no 
weakness, fatigability, or incoordination.

In October 2007 the Veteran was afforded another VA 
examination.  At that time the Veteran reported pain in the 
lumbosacral area with radiation into the left leg of a daily 
intensity of 8 on a 10 point scale.  The Veteran reported 
that he experienced painful flare-ups every night when he was 
sleeping and whenever he sat for long periods of time.  The 
Veteran reported that the pain he experienced during flare-
ups was equal to a 10 on a 10 point scale.  He reported that 
the flare-ups would last anywhere from 1-12 hours.  The 
Veteran denied weight loss, malaise, fever, dizziness, visual 
disturbance, numbness, weakness, bowl and bladder complaints, 
and rectal dysfunction.  The Veteran reported that he did not 
use assistive devices and reported that he did not know how 
far he could walk before back pain became an issue.  The 
Veteran denied problems with walking, eating, grooming, 
toileting, bathing, or dressing.  He did report that he was 
limited occupationally in as far as the occupation for 
bending and lifting.  He reported that he could not, "carry 
on any recreational activities such as sports and walking" 
because of his back.  Additionally, he reported that he could 
not drive for longer than 30 minutes without experiencing 
numbness in his legs.  

Upon physical examination of the Veteran's thoracolumbar 
spine, he was found to have a midline, stable, nontender, 
nonherniated, 18 cm scar over the L2 area.  The Veteran's 
range of motion measurements were as follows: flexion to 56 
degrees, with pain, but no fatigue, weakness, or lack of 
endurance on 3 repetitions; extension was to 18 degrees with 
pain, but no fatigue, weakness, or lack of endurance on 2 
repetitions; left lateral flexion was to 22 degrees and right 
lateral flexion was to 30 degrees, both with pain, but no 
fatigue, weakness, or lack of endurance on 3 repetitions; and 
right and left lateral rotation both were to 30 degrees with 
pain, but no fatigue, weakness, or lack of endurance on 5 
repetitions.  The examiner reported that there was no 
objective evidence of fatigue, weakness, lack of endurance, 
or incoordination.  There was objective evidence of painful 
motion spasm, particularly on flexion, extension, and left 
lateral flexion.  There was no guarding and the Veteran's 
gait was normal.  The spasm was not severe enough to cause 
scoliosis, lordosis, or kyphosis and there was no difficulty 
in walking.  Deep tendon reflexes, even when enhanced, were 
0/3.  The examiner reported that there had been no periods of 
acute signs and symptoms of intervertebral disc syndrome 
within the past 12 months which required bed rest as 
prescribed by a physician.  The examiner diagnosed the 
Veteran with postoperative status disc compression of L2-5 
and S1 with a bilateral sciatic compression syndrome.

In an October 2008 DRO decision, the Veteran's thoracolumbar 
spine disability evaluation was increased to 20 percent, 
effective October 7, 2007.  At that time the Veteran's 
disability was evaluated under the new rating criteria for 
disabilities of the spine and he was awarded a 20 percent 
evaluation under Diagnostic Code 5242 for forward flexion 
limited to 56 degrees.  

In August 2009 the Veteran was afforded another VA 
examination.  At that time the Veteran reported constant 
left-sided low back pain and he reported that the pain was a 
6 out of 10.  He reported that he had not experienced periods 
of incapacitation as a result of his back.  He reported that 
he continued to use Vicodin for pain and to get proper sleep.  
He reported that he did not wear a brace or use assistive 
devices.  He reported that he could easily walk 1-2 miles 
without much difficulty.  The Veteran also reported that he 
worked as a driver for the correctional department, which 
allowed him to easily carry out his work shift as he was able 
to sit for over an hour at a time while driving people from 
one location to another.  The Veteran reported that he was no 
longer able to run or ride a bike.  The Veteran reported that 
he was most unhappy about the lifestyle changes because he 
was not able to do any heavy lifting or exercise the way he 
had been able to in the past to keep his weight under 
control.  He reported that he didn't avoid anything specific, 
but rather just "sucked it up" and paid the price to do 
what he had to do.  The Veteran also reported that he cannot 
sleep for longer than 6 hours at a time without his right leg 
going numb.  The Veteran reported that he had recently begun 
experiencing pain higher in his back than he previously had.  
He reported that he had not experienced bowel or bladder 
trouble and that the pain did not radiate into the lower 
extremities, as the only symptom of numbness he experienced 
was when he laid down for over 6 hours.  

Upon physical examination the Veteran was found to have a 
normal gait.  He had a well healed, non-tender, and benign 
looking 6 inch scar at the lower midline of the lumbar spine.  
The Veteran's range of motion measurements were as follows: 
flexion to 65 degrees on 3 repetitions with pain during the 
last half, extension to 30 degrees on 3 repetitions with pain 
throughout, right and left lateral rotation to 70 degrees, 
and left and right lateral bend to 20 degrees each on 3 
repetitions with pain.  Percussion elicited a finding of 
discomfort at the T10-11 level, going all the way down to the 
lumbosacral spine and especially over the sacroiliac area.  
The examiner reported that he did not pick up any sensory 
loss.  X-rays taken of the lumbosacral spine that day 
revealed beginning, degenerative arthritis in the lower 
thoracic spine as well as the evidence of the past surgery 
fusing L4-5, and some narrowing at the L5-S1 interspace.

The examiner reported that the Veteran was generally able to 
function, paying a slight price and using Vicodin for relief.  
The examiner also reported that weakness and fatigability of 
the lumbar spine were not issues and that paralysis was not 
an issue.  The examiner reported that the Veteran would be 
limited in different types of jobs; such as anything that 
would require excessive lifting, squatting, bending, or 
prolonged standing; but that the Veteran's current job was 
less stressful to the lumbar spine.  

Also of record are numerous VA Medical Center treatment notes 
which show that the Veteran frequently is seen and treated at 
the VA Medical Center for back pain.  In February 2006 the 
Veteran was seen for a chiropractic consultation, at which 
time the Veteran's range of motion measurements were as 
follows: flexion to 60 degrees, extension to 10 degrees, left 
and right lateral rotation to 20 degrees each, left lateral 
flexion to 10 degrees, and right lateral flexion to 15 
degrees.  Additionally, during chiropractic treatment the 
Veteran was found to have muscle spasms of the left lumbar 
paraspinal muscles.  In February 2007 the Veteran had a 
lumbar spine MRI which revealed degenerative disc disease at 
L4-5 and to a lesser extent at L3-4, 4 millimeters (mm) 
forward subluxation of L4 upon L5 with probable narrowing of 
the neural foramina.  It was further noted that the February 
2007 MRI was limited to some extent due to the magnetic 
susceptibility artifacts from the metallic hardware.  
Additionally, in November 2007 the Veteran had an 
electromyelogram study (EMG) of his right leg completed.  At 
that time there was no right lumbosacral radiculopathy found 
by needle EMG and no right S1 radiculopathy by tibial H 
reflex.  

Private medical records have also been obtained.  A review of 
the private medical records on file shows that the Veteran 
had a June 2004 spine MRI and that he was seen for back pain 
in November 2005.  The June 2004 spine MRI revealed 
insignificant disc bulging at L3-4 and L4-5. 

The Board finds that at the time of the initial evaluation of 
the disability, the Veteran should have been evaluated under 
Diagnostic Code 5292, used to evaluate limited motion of the 
lumbar spine rather than the Diagnostic Code 5295 used by the 
originating agency.  

In this regard, the Board notes that the Veteran had somewhat 
significant limitation of motion that was not adequately 
accounted for by the lumbosacral strain diagnostic code.  
Additionally, at the time of the grant of service connection, 
the Veteran already had X-ray evidence of degenerative 
changes in his lumbar spine.  The Board finds Diagnostic Code 
5292 would have been more appropriate to evaluate the 
Veteran's disability because it better accounted for the 
limited range of motion experienced by the Veteran at that 
time.  The Board is of the opinion that the limited range of 
motion reported in the February 2003 VA examination report is 
representative of a moderate limitation of motion.  
Therefore, the Veteran should have been evaluated at 20 
percent beginning the effective date of service connection 
under Diagnostic Code 5292.  

The Board has considered whether a higher evaluation is in 
order for this period.  The highest evaluation available 
under Diagnostic Code 5292 for limitation of motion of the 
lumber spine is a 40 percent evaluation for severe limitation 
of motion.  The limitation of motion described in the 
February 2003 VA examination report is not indicative of more 
than moderate limitation of motion as the Veteran's forward 
flexion of the lumbar spine was to 70 degrees.  

The Veteran's lumbar spine is not ankylosed so a higher 
rating under Diagnostic Code 5289 is not in order. 

Consideration has also been given to assigning the Veteran an 
evaluation under Diagnostic Code 5293, the code used to 
evaluate intervertebral disc syndrome.  However, at the time 
of the grant of service connection, there was no evidence 
that the Veteran had been diagnosed with intervertebral disc 
syndrome and no evidence indicating that he had 
incapacitating episodes to the extent required for a rating 
in excess of 20 percent.

The Board will now address whether the Veteran is entitled to 
a disability evaluation in excess of 20 percent under the new 
rating criteria at any time after the change went into effect 
on September 26, 2003.

The Board notes that range of motion testing at all of the VA 
examinations disclosed that the Veteran had forward flexion 
to greater than 30 degrees.  In addition, the Veteran does 
not have ankylosis of the entire thoracolumbar spine.  
Moreover, there was no additional limitation of motion due to 
any of the Deluca factors set forth above.  Additionally, at 
the Veteran's most recent August 2009 VA examination his 
range of motion had slightly improved, in that his forward 
flexion was to 65 degrees and his combined range of motion 
was a total of 205 degrees.  These range of motion 
measurements are representative of the criteria contemplated 
by a 10 percent evaluation, rather than the 20 percent which 
the Veteran is currently assigned.  Therefore, a rating in 
excess of 20 percent is not warranted under the revised 
criteria.

In addition, the Board notes that the Veteran has been 
diagnosed, by MRI, with degenerative disc disease (DDD).  
Therefore, the Board has considered whether the disability 
should be evaluated on the basis of incapacitating episodes 
under Diagnostic Code 5243.  However, there is no evidence of 
record which shows that the Veteran has experienced any 
incapacitating episodes as a result of his thoracolumbar 
spine disability.  As a result, the Board finds that at this 
time the Veteran's predominant disability is his limitation 
of motion due to pain.  Additionally, separate evaluations 
for both limitation of motion based on pain and 
incapacitating episodes due to pain would be in violation of 
38 C.F.R. § 4.14.  
      
The Board has also considered whether a separate compensable 
rating for neurological impairment in either lower extremity 
is warranted at any time during the initial rating period.  
The Board acknowledges that the Veteran has complained of 
pain radiating into his lower extremities and right leg 
numbness after lying down for more than 6 hours.  Also, the 
October 2007 VA examiner diagnosed the Veteran with bilateral 
sciatic compression syndrome and recommended that the Veteran 
be afforded an EMG.  However, the Veteran's November 2007 EMG 
neurological findings were normal.  Additionally, the August 
2009 VA examiner stated that he did not find any sensory loss 
on objective examination and in his opinion nerve paralysis 
was not an issue for this Veteran.  The Board finds that none 
of the objective evidence of record establishes the presence 
of neurological impairment in either lower extremity.  
Therefore, the Board finds that a separate evaluation for a 
neurological impairment is not warranted for any portion of 
the initial rating period.

Finally, the Board has considered assigning a separate 
evaluation for the Veteran's surgical scar on his back.  
However, there is no evidence of record that the Veteran's 
spinal surgical scar is painful, tender, unstable, or 
otherwise disabling.  Therefore, a separate evaluation is not 
warranted for the Veteran's spinal surgical scar.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2009).  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and the 
manifestations of the disability are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating, to 
include the increase granted herein.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that degenerative changes of the 
Veteran's lumbar spine, status post discectomy, warrants a 20 
percent disability rating, but not higher, for the entire 
initial evaluation period, the benefit sought on appeal is 
granted to this extent and is subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


